DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2020 has been entered.

 Claims 1-11 are pending in this Application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
An address to arguments is presented after the following rejections.
Examiner Notes:
A tip is considered a protruding item going into a covering structure as shown in the instant Specification (11 with tip 112, Fig. 1-2, instant Specification).
Carbon paper or carbon cloth applied in fuel cells is taken as being conductive and PTFE is taken as being hydrophobic as defined by Encyclopedia of Electrochemical Power Sources [Garche] (Garche, et al.; Elsevier, Amsterdam/Netherlands—2009 pp 808 and 623).
Claim Rejections - 35 USC § 103
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Miyazawa et al., [Miyazawa] (JP 2012-246518 with Espacenet Abstract and English machine translation) in view of Antolini et al. [Antolini] ("Studies of gas diffusion electrodes for polymer electrolyte fuel cells: Effect of polytetrafluoroethylene content on the microstructure of the diffusion layer," Proc. Eur. Con. Adv. Mater. Processes Appl. 5"', vol. 3, pp. 3/503-3 to 3/506 1997, as evidenced by Lim et al. [Lim] (Electrochimica Acta vol 49 2004 pp. 4149-4156) in additional view of Song et al. [Song] (Chinese Journal of Catalysts Vol 35 2014 pp 468-473 {pages numbered 1-5}).
Regarding Claims 1-2:  
Miyazawa discloses a gas diffusion electrode (two layer structure with a gas diffusion layer contacting a polymer electrolyte membrane [0003]) comprising: 
 A layer--(conductive connection structure [0008]) between members of the fuel cell parts considered as encompassing structure between layer members of a separator and a diffusion layer ([0017]). 
Although the gas diffusion layer is not indicated to be electron conductive, because conductive member (item 3 Figure 1), which is carbon paper is conductive ([0016]), and because carbon is inherently electrically conductive, the meaning of conductive is considered as being electrically conductive and thus layer 3, of carbon paper ([0016]), is electron conductive. 
The gas diffusion layer having a first side and an opposite second side wherein the first side is provided with a micro-structuring ([0016], Figure 1) with numerous conductive projections (protrusions [0009]) where Figure 1 conductive item 1 (introduction paragraph) is comprised with conductive member item 2 ([0016]).
Wherein the micro-structuring comprises a plurality of cone-shaped or pyramid convex layering projections with an acute angled, tip projections pointing away from the first side of the electron conducting layer ([0009]-[0010], Figure 1) wherein each of the cone-shaped projections shown has a base diameter along with a height, and thus each cone-shaped projection implicitly has an aspect ratio corresponding to a ratio of the base diameter to the cone-shaped projection height.
Such an aspect ratio implicitly being of a value within a range of from approximately 1 :3 to 3: 1 and wherein the cone-shaped projections each has a base with a diameter in a range from approximately 10 m (micrometers) to approximately 30 m and a tip having a diameter from approximately 1 m to 5 m  because of the following calculations based upon the following evidence: 
1) the Miyazawa height of the pyramid cone has a height 200-9000 nm  (Miyazawa [0039] and [0045]), and 
2) The tip angle is between 10 to 60 degrees for a tip having a tip height of 1000 nm ([0038]-[0039]).  
Calculations follow for determining diameters of a tip and cone shaped projection base and aspect ratios based upon diameters and heights  for  tip angle and cone-shaped projection angle values of 60 and 10 degrees, where because the tip is at the 
Wherefore a 60 degree tip angle with a 1000 nm height, the diameter of the tip is tan (60º/2) = (tip lower Radius) / height, or 1.154 m diameter for a 1000 nm (1 m) high tip with a 60 degree tip angle as exemplified by Miyazawa ([0038-[0039]).  

The diameter amount being less for an angle of 10 degrees yielding a 0.175 m diameter for a 1000 nm (1 m) high tip with a 10 degree tip angle as exemplified by Miyazawa ([0038-[0039]).  

Likewise for a projecting cone base diameter, for a 9000 nm (9 m) high cone with a 60º tip angle exemplified by Miyazawa ([0034], [0038]-[0039) results in a  10391.4 nm base diameter or 10.391 m or about 10 m. 

Likewise for a cone-shaped projecting base diameter, a 9000 nm (9 m) high cone with a 10º tip angle, such values exemplified by Miyazawa ([0034], [0038]-[0039) results in a  787 nm lower base diameter or 0.787 m or about 1 m. 

NOTE: although the minimum of the cone-projection range is 200 nm ([0034]), the tip height is 1000 nm and thus the actual minimum projecting cone diameter at least the height of a tip and thus the minimum diameter of a projecting cone is 1154.6 nm, or about 1.15 m diameter, for a projecting cone’s minimum base diameter having a 1000 nm (1 m) tip height with a tip angle of 60º.  


Wherefore a 1000 nm (1 m) high tip for respective a respective 60 degree or 10 degree tip angles with a 1000 nm height, the diameter of the tip having 1.154 m diameter for 60 degree tip angle to a tip diameter of 0.175 m for a 60 and 10 degrees—which overlaps the claimed tip diameter range of approximately 1m to 5 m.
Wherefore a 9000 nm (9 m) high conical-shaped projection of a respective 60 degree or 10 degree cone-shaped projection with a 9000 nm height, the diameter of the base of the cone-shaped projection having a 10.391 m diameter for 60 degree cone top angle to a tip diameter of 0.787 m for a 10 degree angle; the 0.787 to 10.391 m range overlaps the claimed base diameter range of approximately 10m to approximately 30 
As such, the aspect ratio of the base diameter—of the cone-shaped projection—to the height of the cone shaped projection is 10.391 m /9 m is about 1.15 to 1 and 0.787/9 or 0.0874 : 1 overlaps the claimed aspect ratio range of 1:3 to 3:1.

Therefore, the Miyazawa disclosed angle and heights for the tip base and the conical projection base implicitly result in overlapping aspect ratios and tip and projection base diameter amounts for the claimed diameters of the tip diameter and the projecting cone-shaped diameter base.  Wherefore, the overlapping values are taught by Miyazawa to be the same or to provide the same or equivalent structure conductive features while providing bite structure (Miyazawa [0038]-[0039], [0015]-[0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an aspect ratio and diameter ranges for a tip and projection base of the overlapping values taught by modified Miyazawa to be the same or to provide the same conductive features while providing bite structure within the range taught and within the range claimed by the applicant as such choosing is prima facie obvious (MPEP 2144.05 I., in re Malagari).
Further as to Claim 1:
Although Miyazawa discloses a carbon paper layer ([0016]-[0017], item 3, Figure 1), that is applicable to being a gas diffusion layer, modified Miyazawa does not disclose a hydrophobic membrane having a first side and an opposite second side, wherein the second side of the membrane is arranged on the first side of the electron conducting layer.  
On the other hand, Antolini teaches membranes employed for fuel cell gas diffusion electrodes with microstructure affected by PTFE (polytetrafluoroethylene) and carbon particles comprising a (gas) diffusion layering on a carbon paper or cloth support (Antolini Title, Introduction p. 3/503).A carbon paper or cloth supports a PTFE layer that is formed a carbon sheet (considered a carbon paper—the carbon sheet considered as a conductive layer (Antolini Electrode Preparation Section) wherefore the PTFE-- considered as implicitly disclosed hydrophobic-- is sprayed thereon and thus forms a hydrophobic layer, or membrane, of PTFE or PTFE film (Antolini last paragraph page 3/504) on the carbon paper.  As such, the sprayed material membrane side is applied so as to have an opposing second side of the PTFE layer in contact with a conductive carbon sheet and thus the first side arranged on the first side of the modified Miyazawa conducting layer—comprised with carbon cones or pyramids. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a polytetrafluoroethylene layer as taught by Antolini as evidenced by Lim, to the Miyazawa gas diffusion electrode structure arranged on the first side of the Miyazawa conductive layer to provide hydrophobicity.

Although Miyazawa does not specifically disclose the electron conducting layer comprises a plurality of electrolyte channels, each of which extends from the first side of the electrode conducting layer to the second side of the electron conducting layer, Song teaches that polytetrafluoroethylene (PTFE), placed evenly, all the way through carbon paper’s gas diffusion layer channels, with PTFE on the surfaces—with the channels or pores shown traversing the paper structure, and considered as passing from a first to a 
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided Miyazawa carbon paper with PTFE on the first and second surfaces and of the electron conducting layer comprised with electrolyte channels which extend from the first side of the electrode conducting layer to the second side of the electron conduction layer in order to prevent fuel cell flooding as taught by Song.

Further regarding Claim 2:  modified Miyazawa discloses the limitations set forth above.   Miyazawa does not further indicate the hydrophobic membrane is about 10 um and made of polytetrafluoroethylene (PTFE) such that it is embodied in a gas-permeable fashion.
However, the Antolini PTFE coated membrane, indicated to comprise a pore volume and as such, is embodied in a gas-permeable fashion, comprises polytetrafluoroethylene, provides hydrophobicity to the carbon paper layer (Antolini page 3/503, second introduction paragraph and bridging paragraph page 3/503-3/504.  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a polytetrafluoroethylene membrane layer to the conductive layer of Miyazawa to provide hydrophobicity to the Miyazawa gas diffusion electrode structure.  

Regarding Claim 3:  modified Miyazawa discloses the limitations set forth above.   The modified Miyazawa gas diffusion electrode is further disclosed as being comprised of or a corrosion resistant material such as gold ([0027]-[0028]).   
Regarding Claim 4:  modified Miyazawa discloses the limitations set forth above. 
Although modified Miyazawa dos not disclose using laser radiation with laser beams that can generate the micro-structuring of Claim 1 the  Instant Speciation microstructure and modified Miyazawa structures are conical and within the same size thus the prior art micro-structure is fully capable of being generated by radiation with laser beams as evidenced by instant Specification (page 9 lines 6-7).
Further, Claim 4 is viewed as product-by-process claim[s].  As such, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.   Wherefore, the burden shifts to Applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe; see MPEP 2113),  
Regarding Claim 5:  modified Miyazawa discloses the limitations set forth above.   The modified Miyazawa cone micro-structuring is partially embedded in the 
Regarding Claim 6:  modified Miyazawa discloses the limitations set forth above. 
Although modified Miyazawa discloses employing polymer electrolyte fuel cells for examples (Miyazawa [0047]) and that pyramidal, or cone shapes protrude from the conductive member surfaces, Miyazawa does not disclose the electron conducting layer (item 2 [0016]) providing electrolyte channels.  
On the other hand, the electron conductive layer supports the cones and thus a liquid electrolyte channels between cones.  Wherefore Song teaches the PTFE coated carbon paper or electron conducting layer supports have pores of about 5-100 micrometers in size or diameter (Song Figure 3).  The Song flood preventing conductive layer, pore or channel taught range, overlaps and includes the values of 50-100 microns that are within the Claim 6 range of 50-150 microns.  As such, the range obviates the claimed range as the range taught by Song includes the values in the range claimed (See MPEP 2144.05 I.)
It would have been obvious to one of ordinary skill in the art at the time of the invention filling to have provided the Miyazawa cone shape supported with a conductive layer having channels with a diameter to prevent flooding as taught by Song provided in a Song range including values claimed. 

Regarding Claim 7:  modified Miyazawa discloses the limitations set forth above.  The modified Miyazawa catalyst ink (Antolini, page 3/506 first full paragraph) is being placed on the same first side of the conductive carbon paper as the PTFE coating and the ink is platinum (Antolini page 3/504 sections 2.1-2.2).
Regarding Claim 9: modified Miyazawa discloses the limitations set forth above. 
In regard to wherein a separator is arranged on the second side of the electron conducting layer and/or wherein a separator is arranged on the second side of the electron conducting layer which has a thickness within a range from approximately 10 pm to approximately 200 pm or wherein a separator is arranged on the second side of the electron conducting layer, which has a thickness within a range from approximately 20 pm to approximately 100 pm; the following applies:
Modified Miyazawa further discloses that separators are disposed on both sides of a joined body in which an electrode and a fuel electrode are joined ([0003]).  As such, modified Miyazawa is considered as disclosing placing a separator on the opposite side of gas (air) diffusion electrode (toward the opposing anode and thus on the item 2 side of the conductive layer 1 and 1a—Figure 1 Miyazawa) and thus the separator is disclosed upon the second side (that opposes the gas diffusion layer side) of the electron conducting layer (item 2 [0016]) so the separator is in contact with an implicitly present anode catalyst layer and can enable power to be generated.   

Claim 8 and 11 are rejected under 35 U.S.C. 103 as being obvious over obvious over Miyazawa et al., [Miyazawa] (JP 2012-246518 with Espacenet Abstract and English machine translation) in view of Antolini et al. [Antolini] ("Studies of gas diffusion 
Regarding Claim 8, modified Miyazawa discloses the limitations set forth above. 
Although modified Miyazawa discloses placing platinum catalyst ink on the gas diffusion electrode (Antolini Section 2 and subsection 2.2, page 3/503-3/504), modified Miyazawa does not disclose the area coating of the catalyst is within a range from approximately 0.05 mg/cm2 to approximately 0.4 mg/cm2.
In the same field of endeavor, Kim ([0057]) teaches of placing carbon supporting platinum catalyst in the amount of 0.4 mg/cm2 onto a carbon paper to prepare diffusion layers; 0.4 taken as being approximately 0.4 mg/cm2 as indicated in instant Claim 8.
 It would have been further obvious to one of ordinary skill in the art at the time of filing to place an amount of platinum catalyst to provide long-term resistance without causing deterioration in performance of fuel cells and applied the catalyst area of coating amount of 0.4 mg/cm2, as suggested by Kim, to the modified Miyazawa electrode assembly structure. 

Regarding Claim 11
Although modified Miyazawa discloses placing platinum catalyst ink on the gas diffusion electrode (Antolini Section 2 and subsection 2.2, page 3/503-3/504), modified Miyazawa does not disclose the area coating of the catalyst is within a range from app0roximately 0.1 mg/cm2 to approximately 0.35 mg/cm2.
In the same field of endeavor, Kim ([0057]) teaches placing carbon supporting platinum catalyst in the amount of 0.4 mg/cm2 onto a carbon paper to prepare diffusion layers. The Claim 11 amount of approximately 0.35 mg/cm2 is considered as included in the amount of approximately, or about, 0.4, because the amount of approximately 0.35 mg/cm2 rounds up to 0.4 mg/cm2.  As such because although the amount of 3.5 mg/cm2 rounds up to 0.4 is not 0.4 mg/cm2, it is the Examiner’s position that because the amount of 3.5 mg/cm2 rounds up to 0.4 mg/cm2, the values are close enough that one of ordinary skill in the art would have expected the same properties. (See MPEP 2144.05.)
It would have been further obvious to one of ordinary skill in the art at the time of filing to place an amount of platinum catalyst to provide long-term resistance without causing deterioration in performance of fuel cells as suggested by Kim having an amount of approximately 3.5 mg/cm2, and applied the amount to the modified Miyazawa electrode assembly structure, with a reasonable expectation of success. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being obvious over Miyazawa et al., [Miyazawa] (JP 2012-246518 with Espacenet Abstract and English machine translation) in view of Antolini et al. [Antolini] ("Studies of gas diffusion electrodes for polymer electrolyte fuel cells: Effect of polytetrafluoroethylene content on the microstructure of the diffusion layer," Proc. Eur. Con. Adv. Mater. Processes Appl. 
Regarding Claim 10:  modified Miyazawa discloses the limitations set forth above.  
Although modified Miyazawa discloses the structure for the gas diffusion electrode is appropriate for a polymer electrolyte membrane fuel cell (Miyazawa [0002]-[0003]), modified Miyazawa does not disclose the fuel cell is applicable to being an electrolyzer comprising the gas diffusion electrode. 
On the other hand, Dubois teaches that fuel cells operate in reverse as an electrolyzer (Dubois [0003]-[0006]); such reversible fuel cell electrolyzers use polymer electrolyte membranes, membranes (Dubois [0055]) to regenerate un-oxidized fuel (Dubois [0006]) and are thus considered reversible polymer electrolyte membrane fuel cells.
Dubois and Miyazawa are considered analogous arts as both teach or disclose employment of polyelectrolyte membrane fuel cell structures.
It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed the modified Miyazawa fuel cell in reverse and employed it as an electrolyzer, as taught by Dubois for regenerating fuel with a reasonable expectation of success using a polyelectrolyte membrane fuel cell structure.

Response to Arguments
Applicant's arguments filed 04 June 2020 have been fully considered and are not persuasive.  
Applicant's arguments, filed 04 June 2020 with respect to the rejection(s) of claim(s) 1-11 under Miyazawa et al., [Miyazawa] (JP 2012-246518 with Espacenet Abstract and English machine translation) in view of Antolini et al. [Antolini] ("Studies of gas diffusion electrodes for polymer electrolyte fuel cells: Effect of polytetrafluoroethylene content on the microstructure of the diffusion layer," Proc. Eur. Con. Adv. Mater. Processes Appl. 5"', vol. 3, pp. 3/503-3 to 3/506 1997) as evidenced by Lim et al. [Lim] (Electrochimica Acta vol 49 2004 pp 4149-4156); have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Miyazawa et al., [Miyazawa] (JP 2012-246518 with Espacenet Abstract and English machine translation) in view of Antolini et al. [Antolini] ("Studies of gas diffusion electrodes for polymer electrolyte fuel cells: Effect of polytetrafluoroethylene content on the microstructure of the diffusion layer," Proc. Eur. Con. Adv. Mater. Processes Appl. 5"', vol. 3, pp. 3/503-3 to 3/506 1997) as evidenced by Lim et al. [Lim] (Electrochimica Acta vol 49 2004 pp 4149-4156) in additional view of Song et al. [Song] (Chinese Journal of Catalysts Vol 35 2014 pp 468-473 {pages numbered 1-5}). 
Song is applied to address the amended Claim 1 limitations as applied above wherefore Song teaches that evenly placed polytetrafluoroethylene (PTFE) throughout channels that go from one side to another side of a conducting layer so as to prevent 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/
 Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722